OPINION AND ORDER
AFFIRMING
This is an appeal as a matter of right from an order of the Court of Appeals of Kentucky setting aside a writ of prohibition that it had formerly granted.
There being no showing that the appellant, Commonwealth of Kentucky, Department of Transportation, Bureau of Highways, did not have an adequate remedy by appeal from the judgment of the Kenton Circuit Court entered on August 10, 1977, the action of the Court of Appeals in denying prohibition was correct, and its judgment is affirmed.
PALMORE, C. J., and REED, JONES, STEPHENSON and STERNBERG, JJ., sitting.
All concur.